DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  in lines 3 and 6, it appears the words “respectively” are no longer needed in light of the claim amendments.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in lines 5 and 8, the words “respectively” are not necessary to the limitations.  Appropriate correction is required.
Claim 8  objected to because of the following informalities:  in the penultimate line, “the soil surface a” should be changed to –the soil surface on a—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Amended claim 1 now requires wherein the ultrasonic target, transmitter and receiver have the capability of generating a signal indicative of a depth of the open trench. However, it is unclear, in light of the original disclosure, whether these parts, in and of themselves, are capable of generating a signal indicative of a depth of the open trench (e.g. how does a transmitter generate a depth signal if it only transmitted an ultrasonic wave). The original disclosure provides support only for the “ultrasonic sensor” generating a signal, however it is unclear how the positively recited elements of the claims relate to said sensor. Therefore, one of ordinary skill in the art would not know how to make the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Amended claim 1 now sets forth wherein the ultrasonic device is configured to generate a signal indicative of a depth of the open trench. However, it is unclear which signal of the original disclosure this signal refers: an ultrasonic signal or a command signal. The claim is therefore indefinite.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the ultrasonic device of claim 1 and the first and second ultrasonic sensors of amended claim 3.
Claim 4 recites the limitation "a signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Please see the updated rejections above in response to applicant’s claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 26, 2022